          Case 3:20-cr-00252-HZ         Document 16       Filed 12/04/20   Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
PAMELA PAASO
Assistant United States Attorney
pamela.paaso@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

UNITED STATES OF AMERICA                              3:20-cr-00252-HZ

               v.
                                                      GOVERNMENT’S MOTION TO
GABRIEL REED HUSTON,                                  DISMISS INFORMATION WITHOUT
                                                      PREJUDICE
               Defendant.
                                                      Rule 48(a) Fed. R. Crim. P.


       United States of America moves to dismiss the information filed on July 22, 2020

without prejudice in the interest of justice. Fed. R. Crim. P. 48(a).

       Dated: December 4, 2020

                                                      Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      s/ Pamela Paaso
                                                      PAMELA PAASO
                                                      Assistant United States Attorney




Motion to Dismiss Information without Prejudice                                           Page 1
